IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


TERRENCE GUDALEFSKY AND                  : No. 958 MAL 2015
CHERLENE GUDALEFSKY,                     :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
CRAIG HATCH, ESQUIRE AND THOMAS          :
J. WEBER, ESQUIRE,                       :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.